UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

LUE CINDY TERRY,
        Plaintiff
         v.                                          Civil Action No. 14-1112 (CKK)
MICHAEL DEWINE, et al.,
       Defendant

                                  MEMORANDUM OPINION
                                    (December 17, 2014)

         Lue Cindy Terry, 1 proceeding pro se, brought this action against Defendants Michael

DeWine, Attorney General of Ohio; Judge Kimberly Cocroft of the Franklin County, Ohio,

Court of Common Pleas; Zach Scott, Franklin County, Ohio, Sheriff; and Ron O’Brien, Franklin

County, Ohio, Prosecutor. (The Court refers to all Defendants but DeWine as the Franklin

County Defendants.) While the precise nature of the challenges is far from clear from the

pleadings, Plaintiff attempts to challenge actions surrounding the foreclosure of a property in

Ohio. See Compl. at 2. Presently before the Court is the Franklin County Defendants’ [7] Motion

to Dismiss, as well as Plaintiff’s first [4] Motion for Immediate Default Judgment and Award

and second [10] Motion for Immediate Default Judgment and Award. Upon consideration of the

pleadings, 2 the relevant legal authorities, and the record as a whole, the Court GRANTS the


1
  It is not entirely clear whether Lue Cindy Terry is the sole plaintiff in this action or whether
Richard N. Terry is proceeding against Defendants in this action, as well. Although the
complaint references Richard Terry in its body, its caption refers only to Lue Cindy Terry, and
the subsequently filed documents refer only to Lue Cindy Terry, as well. The Court accordingly
refers to Lue Cindy Terry as the sole plaintiff.
2
    The Court’s consideration has focused on the following documents:
      • Original Civil Complaint, ECF No. 1 (“Compl.”);
      • Pl.’s Motion for Immediate Default Judgment and Award, ECF No. 4 (“First Default
         Judgment Motion”);
      • Defendants The Honorable Judge Kimberly Cocroft, Zach Scott and Ron O’Brien’s
         Motion to Dismiss, ECF No. 7 (“Franklin County Defs.’ Mot. to Dismiss”);

                                                 1
Franklin County Defendants’ motion to dismiss. The Court concludes that there is no personal

jurisdiction over the Franklin County Defendants. The Court also concludes that, under the

Rooker-Feldman doctrine, it does not have jurisdiction over this action effectively challenging a

state-court final judgment. Because the Court has no jurisdiction over any of the claims in this

action, the Court does not address any of the Franklin County Defendants’ arguments pertaining

to the merits. Although Defendant DeWine has not appeared in this action, the Court also

concludes that there is no jurisdiction over the claims against him for the reasons described

below. Therefore, the Court sua sponte dismisses the claims against DeWine. For these and

related reasons, the Court denies Plaintiff’s first and second default judgment motions, as well.

The Court DISMISSES this action in its entirety.


                                        I. BACKGROUND

A. Factual Background
       The facts of this case are far from clear, and Plaintiff’s filings subsequent to the

complaint do little to dispel the absence of clarity. At core, this action appears to pertain to the

foreclosure of a property in Ohio state court. See Compl at 1 (“[T]his proceeding seeks to

challenge the alleged free and clear title awarded to [the bank] in Civil Foreclosure Case No. 13-


   •    Memorandum of Points and Authorities in Opp’n of Pl.’s Mot. for Immediate Default
        Judgment, ECF No. 8 (“First Default Judgment Opp’n”);
    • Pl.’s Motion for Immediate Default Judgment and Award, ECF No. 10 (“Second Default
        Judgment Motion”);
    • Pl.’s Memorandum in Opposition to Granted Minute Order, ECF No. 12 (“Pl.’s Opp’n”);
    • Mem. of Points & Authorities in Opposition to Pl.’s Second Motion for Immediate
        Default Judgment, ECF No. 14 (“Second Default Judgment Opp’n”);
    • Pl.’s Mot. to Show Cause Under Complete Jur. over Michael DeWine; i.e. “Attorney
        General,” ECF No. 16 (“Pl.’s Show Cause Response”); and
    • Pl.’s Nov. 29, 2014 Response Deadline, ECF No. 21 (“Pl.’ Service Response”).
In an exercise of its discretion, the Court finds that holding oral argument in this action would
not be of assistance in rendering a decision. See LCvR 7(f).

                                                   2
CV-006485 in this Court”). Because the Court concludes, below, that it has no jurisdiction over

any of the claims in this action and because Plaintiff has not conveyed them in a clear fashion, it

is not necessary to recite the facts further at this point. Insofar as the facts of this case are

essential to resolving the jurisdictional questions before the Court, the Court presents them

below.


B. Procedural History
         On June 25, 2014, Plaintiff filed this action, proceeding pro se. On July 7, 2014, Plaintiff

filed an affidavit of service with the acknowledgment of service delivery via Certified Mail to all

four defendants at their business addresses. 3 As of July 8, 2014, no defendant had filed an

appearance, and Plaintiff filed a [4] Motion for Immediate Default Judgment and Award. 4 On

August 1, 2014, the Court “reluctantly” granted the Franklin County Defendants’ [6] Motion for

Extension of Time to File Response to Plaintiff’s Complaint and Plaintiff’s Motion for

Immediate Default Judgment. Those defendants complied with the deadline established by the

Court’s order, filing both their [7] Motion to Dismiss and their [8] Memorandum of Points and

Authorities in Opposition of Plaintiff’s Motion of Immediate Default Judgment. Shortly

thereafter, Plaintiff filed a second [10] Motion for Immediate Default Judgment and Award, 5 and

the Franklin County Defendants filed an opposition. After the Court advised Plaintiff that, if


3
  The Court concludes, below, that DeWine was only served in his official capacity and that,
insofar as Plaintiff seeks to sue him in his individual capacity, proper service has not be effected.
4
  In her motion, Plaintiff makes no mention of any Defendants but DeWine but refers to
“defendants,” using the plural form, at least once. See Mot. for Immediate Default Judgment and
Award, ECF No. 4 (“First Default Judgment Motion”), at 1-4. The Franklin County Defendants
responded to this motion. See Mem. of Points and Authorities in Opp’n of Pl.’s Mot. for
Immediate Default Judgment, ECF No. 8 (“Franklin County Defs.’ Opp’n to First Default
Judgment Motion”). Accordingly, the Court treats the motion as addressing all four defendants.
5
 Once again it is unclear whether the motion is directed at all defendants. Cf. supra, note 4. The
Court treats it as if it were directed to all defendants in an abundance of caution.

                                                    3
Plaintiff did not respond to the Franklin County Defendants’ Motion to Dismiss, the Court may

grant the motion as conceded, Plaintiff filed an opposition to that motion. Defendant DeWine has

yet to file a response to the complaint or to file any other papers in this action.

        Subsequent to the completion of the aforementioned briefing on the motions before the

Court, the Court issued an order requiring Plaintiff to show cause as to why this Court has

jurisdiction over the claims against DeWine. See Order, dated October 14, 2014, ECF No. 15.

The gravamen of Plaintiff’s response appears to be that Plaintiff is not suing Defendant DeWine

in his official capacity, and that therefore the Court’s concerns with respect to jurisdiction are of

no moment. See Pl.’s Show Cause Response at 2. Plaintiff also claims, for the first time, that

there is diversity jurisdiction over this action as well. Id. at 4-5. In response to Plaintiff’s

responsive filing, the Court issued an order informing Plaintiff of the Court’s conclusion that

Plaintiff had not yet served Defendant DeWine in his individual capacity and requiring Plaintiff

to file proof of service of DeWine in that capacity. See Order, dated November 17, 2014, ECF

No. 17. Plaintiff filed a response but did not file any additional proof of service. See Pl.’s Service

Response. The gravamen of her response appears to be that there is no difference between suing

DeWine in his individual capacity and suing him in his official capacity such that additional

service is necessary in order to proceed against DeWine in his individual capacity. See id. at 1. 6


6
 Plaintiff attempted to amend her complaint by filing an amended complaint without an
accompanying motion. The Court denied leave to file that amended complaint because it did not
comport with the requirements of Federal Rule of Civil Procedure 15(a). The Court informed
Plaintiff that
        if Plaintiffs seek to file an amended complaint, Plaintiffs must file a motion
        requesting to do so with the Court. That motion shall include a statement
        indicating whether the opposing parties consent to the amendment and shall
        include a copy of the proposed amended complaint. In the motion, Plaintiffs must
        also explain the reasons for seeking to amend the complaint, including a
        description of any of the original claims that now being dropped, any new claims
        that are now being added, or any claims being modified.

                                                    4
                                     II. LEGAL STANDARD

         The Franklin Country Defendants move to dismiss Plaintiff’s complaint pursuant to

Federal Rule of Civil Procedure 12(b)(2), arguing that the Court lacks personal jurisdiction over

them, and pursuant to Federal Rule of Civil Procedure 12(b)(1), arguing that the Court lacks

subject matter jurisdiction over Judge Cocroft because of the Rooker-Feldman doctrine.

Moreover, the Court is obligated to assure itself of its jurisdiction “whether or not the parties

challenge it.” Wagner v. Fed. Election Comm’n, 717 F.3d 1007, 1010 (D.C. Cir. 2013); accord

Fogo De Chao (Holdings) Inc. v. U.S. Dep’t of Homeland Sec., 769 F.3d 1127, 1138 (D.C. Cir.

2014).

         When personal jurisdiction is challenged under Rule 12(b)(2), the plaintiff bears the

burden of establishing a factual basis for asserting personal jurisdiction over a defendant. See

Crane v. N.Y. Zoological Soc’y, 894 F.2d 454, 456 (D.C. Cir. 1990). To establish that personal

jurisdiction exists, the plaintiff cannot rest on bare allegations or conclusory statements but

“must allege specific acts connecting [each] defendant with the forum.” Second Amendment

Found. v. U.S. Conference of Mayors, 274 F.3d 521, 524 (D.C. Cir. 2001) (internal quotation

marks omitted). “To make such a showing, the plaintiff is not required to adduce evidence that

meets the standards of admissibility reserved for summary judgment and trial[;]” but rather, the

plaintiff may “rest her arguments on the pleadings, ‘bolstered by such affidavits and other

written materials as [she] can otherwise obtain.’ ” Urban Inst. v. FINCON Servs., 681 F. Supp.

2d 41, 44 (D.D.C. 2010) (quoting Mwani v. bin Laden, 417 F.3d 1, 7 (D.C. Cir. 2005)). In the

case of a pro se plaintiff, although the Court is required to construe the pro se complaint

liberally, see Howerton v. Ogletree, 466 F. Supp. 2d 182, 183 (D.D.C. 2006), “[p]ro se plaintiffs

Order, dated November 17, 2014, ECF No. 18. Plaintiff has not subsequently filed an
amended complaint.

                                                  5
are not freed from the requirement to plead an adequate jurisdictional basis for their claims.”

Gomez v. Aragon, 705 F. Supp. 2d 21, 23 (D.D.C. 2010) (citation omitted).

        “Federal courts are courts of limited jurisdiction” and can adjudicate only those cases

entrusted to them by the Constitution or an Act of Congress. Kokkonen v. Guardian Life Ins. Co.

of Am., 511 U.S. 375, 377 (1994). The Court begins with the presumption that it does not have

subject matter jurisdiction over a case. Id. To survive a motion to dismiss pursuant to Rule

12(b)(1), a plaintiff bears the burden of establishing that the Court has subject matter jurisdiction

over its claim. Moms Against Mercury v. FDA, 483 F.3d 824, 828 (D.C. Cir. 2007). In

determining whether there is jurisdiction, the Court may “consider the complaint supplemented

by undisputed facts evidenced in the record, or the complaint supplemented by undisputed facts

plus the court’s resolution of disputed facts.” Coal. for Underground Expansion v. Mineta, 333

F.3d 193, 198 (D.C. Cir. 2003) (citations omitted). 7


                                        III. DISCUSSION

       As noted above, the Franklin County Defendants move to dismiss pursuant to Rule

12(b)(1) for lack of subject matter jurisdiction and pursuant to Rule 12(b) (2) for lack of personal

jurisdiction. They also move to dismiss pursuant to Rule 12(b)(6) for failure to timely and

properly state a claim upon which relief can be granted.




7
  “Generally, a court must convert a motion under Rule 12 into a Rule 56 motion for summary
judgment when it considers matters outside the pleadings. A court need not do so, however, if
the outside material is considered to determine jurisdictional questions.” Winston & Strawn LLP
v. Law Firm of John Arthur Eaves, No. 1:13-CV-01940 (JDB), — F. Supp. 2d —, 2014 WL
2598748, at *2 (D.D.C. June 11, 2014) (citations omitted). Because all of the questions that the
Court considers are jurisdictional, the Court need not convert the motion to dismiss into one for
summary judgment even inasmuch as the Court considers limited materials outside of the
pleadings.

                                                  6
       Generally, courts must evaluate a motion to dismiss for lack of subject matter or personal

jurisdiction prior to considering a motion to dismiss for failure to state a claim. See, e.g.,

Feinstein v. Resolution Trust Corp., 942 F.2d 34, 40 (1st Cir. 1991) (“[C]ourts should ordinarily

satisfy jurisdictional concerns before addressing the merits of a civil action.”); Combs v. Bakker,

886 F.3d 673, 675 (4th Cir. 1989) (finding the district court’s decision to first address

defendants’ Rule 12(b)(6) motion “awkward” and that the “proper course of review” required

defendants’ Rule 12(b)(2) motion to be considered first). Although this rule need not be

mechanically applied, as this Court has previously observed:

       Not only does logic compel initial consideration of the issue of jurisdiction over
       the defendant—a court without such jurisdiction lacks power to dismiss a
       complaint for failure to state a claim—but the functional difference that flows
       from the ground selected for dismissal likewise compels considering jurisdictional
       and venue questions first. A dismissal for lack of jurisdiction or improper venue
       does not preclude a subsequent action in an appropriate forum, whereas a
       dismissal for failure to state a claim upon which relief can be granted can be
       granted with prejudice.

IMark Marketing Servs., LLC v. Geoplast S.p.A, 753 F. Supp. 2d 141, 149 (D.D.C. 2010)

(quoting Arrowsmith v. United Press Int’l, 320 F.2d 219, 221 (2d Cir. 1963)). In view of these

considerations, and because this Court concludes that it plainly lacks both personal jurisdiction

over the Franklin County Defendants and subject matter jurisdiction over Plaintiff’s claims

against those defendants, the Court does not reach the Franklin County Defendants’ remaining

arguments for dismissal.

       In addition, while Defendant DeWine has not appeared in this case, this Court must raise

the issue of subject matter jurisdiction over the claims against him sua sponte. See NetworkIP,

LLC v. FCC, 548 F.3d 116, 120 (D.C. Cir. 2008) (“Indeed, [federal courts] must raise [the issue],

because while arguments in favor of subject matter jurisdiction can be waived by inattention or

deliberate choice, [federal courts] are forbidden—as [ ] court[s] of limited jurisdiction—from


                                                   7
acting beyond [their] authority, and ‘no action of the parties can confer subject-matter

jurisdiction upon a federal court.’ ” Id. (quoting Akinseye v. District of Columbia, 339 F.3d 970,

971 (D.C. Cir. 2003)).

       The Court addresses the multiple jurisdictional bases for dismissing the claims in this

action in turn. Lastly, the Court addresses Plaintiff’s two motions for default judgment.


A. No Personal Jurisdiction over Franklin County Defendants
       The Franklin County Defendants argue both that Plaintiff has not alleged sufficient

contacts with the District of Columbia to give this Court personal jurisdiction over them and that,

irrespective of the allegations themselves, such contacts do not exist. See Franklin County Defs.’

Mot. to Dismiss at 3-4. While Plaintiff filed an opposition to the motion to dismiss, Plaintiff did

not respond to any of the Franklin County Defendants’ arguments with respect to jurisdiction. 8

See Pl.’s Opp’n at 1-4. The Court agrees with the Franklin County Defendants that this Court has

no personal jurisdiction over them, requiring dismissal of all claims against them.

8
  In Plaintiff’s opposition, Plaintiff primarily relies on an opinion from the United States District
Court for the Northern District of Ohio, In re Foreclosure Cases, 2007 WL 3232430, at *1 (N.D.
Ohio Oct. 31, 2007). Plaintiff is correct that “[i]n that case, Judge Boyko dismissed 14
foreclosure actions at one time with scathing footnote comments about the actions of the
Plaintiffs and their attorneys.” Pl.’s Opp’n at 2. But Plaintiff misses the fundamental distinction
between those cases and the case before this Court: Judge Boyko was considering a series of
foreclosure actions brought in federal court in the first instance while this action is a collateral
attack on a foreclosure judgment in Ohio state court. See 2007 WL 3232430, at *1-2. Plaintiff’s
reliance on Fed. Home Loan Mortgage Corp. v. Schwartzwald, 979 N.E.2d 1214, 1216
reconsideration denied sub nom. Fed. Home Loan Mtge. Corp. v. Schwartzwald, 979 N.E.2d 347
(Ohio 2012), is similarly unavailing. In Schwartzwald, the Ohio Supreme Court held that a
plaintiff has no standing in a foreclosure action when it “failed to establish an interest in the note
or mortgage at the time it filed suit.” Id. at 1220. The Ohio Supreme Court also held that the
“Real-Party-in-Interest Rule” does not allow a litigant to cure the absence of standing by actions
subsequent to the filing of a suit. Id. at 1223. While these cases illuminate Ohio substantive
foreclosure law, none of them help demonstrate that this Court has jurisdiction in this action. To
the contrary, Plaintiff’s reliance on these cases confirms that she is trying to challenge a state-
court foreclosure judgment in this action. As discussed below, this Court has no jurisdiction over
such an attempt.

                                                  8
       To determine whether it may exercise jurisdiction over a particular defendant, a court in

this district must engage in a two-part inquiry. First, the Court must determine that the relevant

District of Columbia statutes authorize either general jurisdiction, D.C. Code § 13-423, or

specific jurisdiction, D.C. Code § 13-423. See GTE New Media Servs., Inc. v. BellSouth Corp.,

199 F.3d 1343, 1347 (D.C. Cir. 2000); see also Edmond v. United States Postal Serv. Gen.

Counsel, 949 F.2d 415, 424 (D.C. Cir. 1991) (even when subject matter jurisdiction is predicated

on a federal question, plaintiffs must rely on the D.C. long-arm statute to assert personal

jurisdiction over out-of-district defendants). If a defendant’s contacts within the forum are

“continuous and systematic,” a court may exercise general jurisdiction over a defendant with

respect to a suit arising out of any subject matter unrelated to the defendant’s activities within the

forum. See Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 415-16 (1984). A

court may exercise specific jurisdiction to entertain controversies based on acts of a defendant

that “touch and concern the forum.” Kopff v. Battaglia, 425 F. Supp. 2d 76, 81 (D.D.C. 2006)

(citing Steinberg v. Int’l Criminal Police Org., 672 F.2d 927, 928 (D.C. Cir. 1981)). Second, the

court must find that its exercise of jurisdiction comports with the requirements of constitutional

due process. See GTE New Media Servs., 199 F.3d at 1347.

       General jurisdiction allows a court to adjudicate any claims brought against a defendant.

See Steinberg v. Int’l Criminal Police Org., 672 F.2d at 929. The D.C. Code grants a District of

Columbia court general jurisdiction over a person who is “domiciled in, … or maintaining his …

principal place of business in, the District of Columbia.” D.C. Code § 13-422. But the Franklin

County Defendants are not residents of the District of Columbia, Franklin County Defs.’ Mot. to

Dismiss at 3, and Plaintiff does not allege that they conduct any business in the District of




                                                  9
Columbia; to the contrary, Plaintiff alleges that they are officers of Franklin County, Ohio. 9 They

are accordingly not subject to general jurisdiction under section 13-422.

       Specific jurisdiction arises where a defendant engages in certain kinds of conduct

enumerated in the District’s long-arm statute. 10 See D.C. Code § 13-423(a). A court with

specific jurisdiction may only adjudicate those claims that arise out of the conduct that triggered

its jurisdiction. Id. § 13-423(b). Plaintiff does not specifically allege that the Franklin County

Defendants engaged in any of the conduct listed in section 13-423(a). Indeed, there is no

connection to the District of Columbia – of any sort – alleged. 11 Because Plaintiff failed to allege

any conduct satisfying any of the prongs of section 13-423(a), this Court lacks specific

jurisdiction over the Franklin County Defendants.

       Even if the Court concluded that the statutory provisions of the D.C. Code supported

jurisdiction, this Court could not exercise jurisdiction unless it comported with the requirements

9
 The Court takes judicial notice that Franklin County, Ohio, is approximately 400 miles from
Washington, D.C.
10
  The D.C. long-arm statute provides that a District of Columbia court may exercise personal
jurisdiction over a person as to a claim for relief arising from the person’s (1) transacting any
business in the District of Columbia; (2) contracting to supply services in the District of
Columbia; (3) causing tortious injury in the District of Columbia by an act or omission in the
District of Columbia; (4) causing tortious injury in the District of Columbia by an act or
omission outside the District of Columbia if he regularly does or solicits business, engages in any
other persistent course of conduct, or derives substantial revenue from goods used or consumed,
or services rendered, in the District of Columbia; (5) having an interest in, using, or possessing
real property in the District of Columbia; (6) contracting to insure or act as surety for or on any
person, property, or risk, contract, obligation, or agreement located, executed, or to be performed
within the District of Columbia at the time of the contracting, unless the parties otherwise
provide in writing; or (7) marital or parent and child relationship in the District of Columbia
(subject to certain enumerated conditions). D.C. Code § 13-423.
11
   Indeed, in a similar case in this district, Bradley v. DeWine, another judge in this district
concluded that the court had no jurisdiction over local Ohio officials on the basis of any tortious
injury caused in the District of Columbia by an act or omission outside of the District of
Columbia even though the plaintiff in that case lived in the District of Columbia—whereas
Plaintiff here lives in Ohio. See Bradley v. DeWine, No. 14-cv-110 (JDB), — F. Supp. 2d —,
2014 WL 3056513, at *5 (D.D.C. July 8, 2014).

                                                 10
of due process. The Court concludes that it would not comport with due process. This

determination turns on whether a defendant’s “minimum contacts” with the District of Columbia

establish that “the maintenance of the suit does not offend traditional notions of fair play and

substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (internal citation and

quotation marks omitted). Such minimum contacts must arise from some act by which the

defendant “purposefully avails” himself of the privilege of conducting activities within the

District of Columbia, invoking the “benefits and protections of its laws.” Asahi Metal Indus. Co.

v. Super. Ct. of Cal., Solano Cty., 480 U.S. 102, 109 (1987). Put differently, the court “must

insure that the defendant’s conduct and connection with the forum ‘are such that he should

reasonably anticipate being hauled into court there.’ ” Marshall v. Labor & Indus., State of

Washington, 89 F. Supp. 2d 4, 9 (D.D.C. 2000) (citing World–Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 297 (1980)). Because Plaintiff does not allege that the Franklin County

Defendants engaged in any conduct whatsoever in the District of Columbia, there is nothing to

suggest that these defendants have purposefully availed themselves of the protections of D.C.

law. See Asahi Metal Indus. Co., 480 U.S. at 109. Nothing about the underlying events, relating

to a foreclosure proceeding in Ohio, would lead these three county officials to expect that

participating in the foreclosure process would open them to suit in a D.C. federal court.

       In sum, Plaintiff has failed to allege facts that would allow this Court to exercise personal

jurisdiction over the Franklin County Defendants. As a result, this Court lacks personal

jurisdiction over these defendants, and the Court will grant their Rule 12(b)(2) motion to dismiss

Plaintiff’s claims against them.




                                                 11
B. Rooker-Feldman Doctrine Bars Claims Against All Defendants
       The Franklin County Defendants argue that there is no subject matter jurisdiction “to the

extent Terry challenges the decisions of Judge Cocroft” because of the Rooker-Feldman

doctrine. Franklin County Defs.’ Mot. to Dismiss at 4. In her opposition, Plaintiff does not

respond to the Franklin County Defendants’ argument based on the Rooker-Feldman doctrine.

See Pl.’s Opp’n at 1-3. Because the Court concludes that all claims in this action either challenge

the decisions of Judge Cocroft or are inextricably intertwined with that state-court judgment, the

Court concludes that all claims in this action, against all defendants, are barred by this doctrine.

The Court addresses this doctrine with respect to all defendants, including DeWine, because the

Court is “obligated to assure [itself] that [subject matter] jurisdiction exists.” 12 Fogo De Chao,

769 F.3d at 1138.

       Under 28 U.S.C. § 1257, the United States Supreme Court has jurisdiction to review

“[f]inal judgments or decrees rendered by the highest court of a State.” 28 U.S.C. § 1257. The

Rooker-Feldman doctrine, a judge-made corollary of section 1257, makes this jurisdiction

exclusive. Lance v. Dennis, 546 U.S. 459, 463 (2006) (quoting Dist. of Columbia Court of

Appeals v. Feldman, 460 U.S. 462, 482 (1983)). The Rooker-Feldman doctrine “prevents the

lower federal courts from exercising jurisdiction over cases brought by ‘state-court losers’

challenging ‘state-court judgments rendered before the district court proceedings commenced.’ ”

Id. at 460 (citations omitted). “The doctrine applies only in ‘limited circumstances,’ where a

12
   In the Court’s order dated October 14, 2014, ECF No. 15, the Court informed Plaintiff that it
“question[ed] whether it has jurisdiction over the claims against DeWine because of, first, the
principles of state sovereign immunity and, second, the doctrine barring collateral attacks on
state-court judgments in federal court,” citing several doctrines that might deprive the Court of
jurisdiction, including the Rooker-Feldman doctrine. The Court ordered Plaintiff to show cause
“that this Court has jurisdiction against DeWine notwithstanding the cases cited above.” In her
response, Plaintiff did not provide any legal arguments about why the cited doctrines did not bar
jurisdiction. See Pl.’s Show Cause Response at 1-5.

                                                 12
party in effect seeks to take an appeal of an unfavorable state-court decision to a lower federal

court.” Id. at 466 (citation omitted). Therefore, the Rooker-Feldman doctrine bars a federal court

from exercising jurisdiction over a claim only if three criteria are met. See id. at 462.

       First, “[t]he party against whom the doctrine is invoked must have actually been a party

to the prior state-court judgment.” Id. Here, the prior state-court judgment at issue is the

foreclosure decree issued against Plaintiff in the Franklin County Court of Common Pleas. See

Franklin County Defs.’ Mot. to Dismiss at 2; Compl. ¶ 1. Indeed, Plaintiff describes her

participation in the underlying foreclosure action in order to explain why she is seeking relief in

this action. See id. (“In this particular instance, Richard and Lue Cindy Terry … was fraudulently

foreclosed on in the case of 13-CV-006485 and seeks to hold Defendants accountable to

readdress in the matter with this court.”) (emphasis omitted). The first prong of the Rooker-

Feldman doctrine is satisfied.

       Second, “the claim raised in the federal suit must have been actually raised or

inextricably intertwined with the state-court judgment.” Lance, 546 U.S. at 462. Because it is

unclear exactly what Plaintiff is claiming in this action, other than generally seeking redress with

respect to the foreclosure judgment, it is unclear whether Plaintiff actually raised the claims in

this action in the foreclosure action. But claims are “inextricably intertwined” with a prior state-

court judgment unless their “core” is “independent” of that judgment. See Stanton v. Dist. of

Columbia Court of Appeals, 127 F.3d 72, 76 (D.C. Cir. 1997); see also Kenmen Eng’g v. City of

Union, 314 F.3d 468, 476 (10th Cir. 2002) (“[W]e [ask] whether the state-court judgment

caused, actually and proximately, the injury for which the federal-court plaintiff seeks redress.”).

       Insofar as the Court can make sense of the complaint, Plaintiff’s complaint appears to

allege that defendants conspired to abuse the judicial process in order to unlawfully deprive her



                                                 13
of her property. See Compl. at 3 (“Each Defendant KNOWINGLY and INTENTIONALLY

engaged in a Conspiracy to commit and did commit the act of conducting a PONZI SCHEME,

INSIDER TRADING, INSURANCE FRAUD, REAL ESTATE and MORTGAGE FRAUD,

WIRE FRAUD, MONEY LAUNDERING, STRAW BUYING and TAX EVASION as on going

criminal enterprise”). Far from being “independent” of the Franklin County Court judgment, the

“core” of Plaintiff’s claims is that the judgment of foreclosure was invalid. Indeed, among other

relief, she seeks to overturn that judgment. See Compl. at 3 (“Any foreclosure decree, public sale

or Sheriff’s auction is demanded as Cease and desist upon filing of this complaint”); id. at 20

(“Plaintiff Moves this Court … to hold each individual Defendant liable for the crimes stated and

to enforce the Possession and Revenue Recovery of the property in question”). Plaintiff’s claims

are therefore “inextricably intertwined” with the state-court judgment, satisfying the Rooker-

Feldman doctrine’s second requirement. 13

        The third and final requirement of the Rooker-Feldman doctrine is that “the federal claim

must not be parallel to the state-court claim.” Lance, 546 U.S. at 462. A federal claim is parallel

to a state-court claim if it is filed after the state-court claim, but before the state court enters

judgment. See Exxon Mobil v. Saudi Basic Indus., 544 U.S. 280, 289-91 (2005). Therefore, the

Rooker-Feldman doctrine deprives a federal court of jurisdiction over a claim only if it was

brought in federal court after judgment was entered in a state court. Id. In this proceeding,

Plaintiff “seeks to challenge the alleged free and clear title awarded to [the bank] in Civil

foreclosure Case No. 13-CV-06485.” Compl. at 1. While the date of the foreclosure decree

issued in that action is not clear from the complaint, the complaint effectively acknowledges that

13
   Federal claims are independent of state-court judgments when they lodge a federal law
challenge to a state rule. Stanton, 127 F.3d at 76 (“Applying Rooker-Feldman requires us to draw
a line between permissible general challenges to rules and impermissible attempts to review
judgments.”). Plaintiff does not lodge such a challenge here.

                                                   14
the decree was issued prior to this lawsuit by referring to that judgment multiple times. In

addition, the Court takes judicial notice of the state-court docket in Franklin County Case No.

13-CV-006485, 14 which shows that the foreclosure order was issued on June 9, 2014. The

complaint in this action was filed on June 25, 2014 (and signed by Plaintiff the previous day)—

after the Franklin County judgment issued. A foreclosure decree is “a final judgment of [an

Ohio] state court.” In re Hoff, 187 B.R. 190, 193 (Bankr. S.D. Ohio 1995). Given that Plaintiff

filed her complaint in this Court after a final judgment was issued in the state-court foreclosure

proceeding, which she seeks to challenge, the federal court claims are not parallel to the state-

court proceeding. This sequence of events satisfies the Rooker-Feldman doctrine’s third and final

requirement.

       The claims in this action meet all three of the Rooker-Feldman doctrine’s criteria:

Plaintiff was a party to the state-court foreclosure proceeding, the claims in this action are

inextricably intertwined with that proceeding (if not actually raised in that proceeding), and this

action was filed after the state-court final judgment. Although the Franklin County Defendants

raise this defense only with respect to Judge Cocroft, this analysis is applicable to all three of the

Franklin County Defendants, as well as to Defendant DeWine. None of the prongs of the

Rooker-Feldman doctrine depend on the identity of the defendant. As long as the claims satisfy

the three criteria of the Rooker-Feldman doctrine, as they do, this Court has no jurisdiction.




14
   A copy of the docket was filed in a related case before this Court, Richard C. Terry v. First
Merit National Bank. See Terry v. First Merit National Bank, 14-cv-1197-CKK (D.D.C), Mot. to
Dismiss, ECF No. 13, Ex. 2. The Court also confirmed the sequence of events by visiting the
public docket of the Franklin County Court of Common Pleas. See Franklin County Clerk of
Court website,
http://fcdcfcjs.co.franklin.oh.us/CaseInformationOnline/caseSearch?cu1q93XzzT432wCeXcTB,
last visited December 16, 2014.

                                                  15
Accordingly, this Court lacks subject matter jurisdiction over Plaintiff’s claims against every

defendant in this action.


C. Jurisdiction Over Claims Against DeWine
        Despite the Court’s determination that the Rooker-Feldman doctrine bars all claims

against DeWine, the Court reviews several other jurisdictional bases for dismissing the claims

against DeWine in the interest of thoroughness and given the lack of clarity in Plaintiff’s filings.

Because it is less than clear what relief Plaintiff seeks from DeWine and whether she is

proceeding against him in his official capacity or his individual capacity, the Court considers

those multiple possibilities.


     1. Nature of Claims Against DeWine
        It appears that Plaintiff seeks both monetary damages and injunctive relief in this

action. 15 See Compl. at 8 (“The amount of this Civil Complaint is set at One Hundred Ninety-

Five Thousand ($USD195,000.00) Dollars”); id. at 20 (“Plaintiff Moves this Court, through

supervision of the United States Attorney General to refund the Civil Demand to herein

Association and Plaintiff and to hold each individual Defendant liable for the crimes stated and

to enforce the Possession and Revenue Recovery of the property in question.”). Plaintiff does not

distinguish among the defendants with respect to her claim for these monetary damages. See

15
   While Plaintiff stated in her complaint that she sought $195,000, she appears to seek a vastly
higher amount in the default judgment motions. See Pl.’s Second Default Judgment Motion at 1
(“…Move this Court for an Immediate Default Judgment in the amount of the Demand, or
($104,799,000.00) for the Superseding government entity of the Federal Reserve Association of
Fite & Co. Holdings”). The Court notes that this is approximately the amount claimed in a
separate action in this district brought by 180 East Broad Street Partners, LLC doing business
“by and through” the Federal Reserve Association of Fite & Co. Holdings, demanding damages
in the amount of $104,799,059.54. See 180 East Broad Street Partners LLC v. Ohio Department
of Taxation, 13-cv-1285-RJL (D.D.C.), Compl., ECF No. 1, at 6. The Court is unclear whether
that similarity suggests a drafting error in this action. In any event, the amount of the demand has
no relevance because the Court has no jurisdiction over any claims in this action.

                                                 16
Compl. ¶ 8 (“making each individual Defendant liable…”). Insofar as Plaintiff seeks injunctive

relief with respect to the foreclosure and sale of the subject property, as well as seeks to compel

investigations about alleged fraud surrounding the foreclosure, Plaintiff appears to seek such

relief from Defendant DeWine. See, e.g., Compl. at 2-3 (“Although this instant matter is filed

separate from the evidentiary foreclosure case; all consolidated directly implicates the Attorney

General for the State of Ohio.”)

        In response to the Court’s October 14, 2014, Order requiring Plaintiff to show cause why

this Court has jurisdiction over Plaintiff’s claims against defendant, Plaintiff clarified that she

was only suing DeWine in his individual capacity:

        Defendant DeWine was not sued in the capacity of “Attorney General”, as that
        would create a conflict of interest with the U.S. Government that would result in a
        dismissal of the herein case against Plaintiff. Defendant DeWine being sued in his
        individual capacity does not insulate or protect this Defendant from direct suit in
        this venue for not protecting the consumer credit rights of Plaintiff that resulted in
        a foreclosure decree being placed against Plaintiff in the Franklin County Court of
        Common Pleas.

Pl.’s Show Cause Response at 2. Because Plaintiff does not explain how she seeks any such

injunctive relief from DeWine in his personal capacity when all such relief appears to pertain to

his role as a government official, 16 the Court addresses the relief sought with respect to both

DeWine’s individual and official capacities.


     2. No Jurisdiction Over Claims for Money Damages Against DeWine in Official Capacity
        Insofar as Plaintiff seeks to recover money damages from the State of Ohio by suing

DeWine in his official capacity, this Court has no subject matter jurisdiction over the claims in




16
  Ultimately, however, the Court need not dwell on this puzzle because of the conclusion below
that Plaintiff has not properly served DeWine in his individual capacity.

                                                  17
this action because of state sovereign immunity. 17 “[A]n unconsenting State is immune from

suits brought in federal courts by her own citizens as well as by citizens of another State.”

Edelman v. Jordan, 415 U.S. 651, 663 (1974). Eleventh Amendment sovereign immunity

protects state officials sued in their official capacities, as well. See Kentucky v. Graham, 473

U.S. 159, 167 (1985).

        “Although a state can waive its sovereign immunity under the Eleventh Amendment,

waiver is the exception rather than the rule.” Bradley v. DeWine, 2014 WL 3056513, at *4; see

also Edelman, 415 U.S. at 671-74 (“The mere fact that a State participates in a [federal] program

... is not sufficient to establish consent on the part of the State to be sued in the federal courts.”);

Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 72 (1996) (“[T]he Eleventh Amendment prevents

congressional authorization of suits by private parties against unconsenting States.”). While

Plaintiff claims that the State of Ohio has waived its sovereign immunity pursuant to the

Eleventh Amendment, see Compl. at 2, she provides no support for the conclusion that Ohio has

waived its immunity from suit in federal court. Indeed, it appears that none exists. See Bradley v.

DeWine, 2014 WL 3056513, at * 4; Lee Testing & Eng’g v. Ohio Dept. of Transp., 855 F. Supp.

2d 722, 726 (S.D. Ohio 2012) (“Ohio has not waived its Eleventh Amendment immunity from

suits for money damages in federal court.”); cf. Turker v. Ohio Dept. of Rehab. and Corr., 157

F.3d 453, 457 (6th Cir. 1998) (Ohio has not waived immunity with respect to suits for violations

of state law in federal court). Plaintiff has failed to carry her burden of showing that Ohio has

waived its sovereign immunity and that, therefore, this Court has jurisdiction over a money

17
   Even though DeWine never filed an appearance in this action and, therefore, made no
arguments about sovereign immunity, DeWine raised precisely this defense in another case in
this district. See Bradley v. DeWine, 2014 WL 3056513, at *3 (“DeWine first argues that he is
immune from Bradley’s claims for money damages under the Eleventh Amendment.”). In that
case, the district judge concluded that the sovereign immunity of the State of Ohio deprived the
court of subject matter jurisdiction over the money damages claim. See id. at *4.

                                                   18
damages claim. See Kokkonen, 511 U.S. at 377 (concluding that burden of demonstrating Court’s

jurisdiction falls on Plaintiff). The Eleventh Amendment deprives this Court of subject matter

jurisdiction over Plaintiff’s money damages claim against DeWine in his official capacity.


     3. Insufficient Service of Process on DeWine in Personal Capacity
        As an initial matter, whether DeWine was properly served is a jurisdictional issue.

Winston & Strawn LLP, 2014 WL 2598748, at *1 (“ ‘[F]ederal courts lack the power to assert

personal jurisdiction over a defendant unless the procedural requirements of effective service of

process are satisfied.’ ”) (quoting Mann v. Castiel, 681 F.3d 368, 372 (D.C. Cir. 2012)). “It is

well established … that ‘before a court may exercise personal jurisdiction over a defendant, there

must be more than notice to the defendant.’ ” Freedom Watch, Inc. v. Org. of the Petroleum

Exporting Countries, 766 F.3d 74, 81 (D.C. Cir. 2014) (quoting Omni Capital Intern., Ltd. v.

Rudolf Wolff & Co., 484 U.S. 97, 104 (1987)). Indeed, notice “ ‘cannot by itself validate an

otherwise defective service.’ ” Id. (quoting Grand Entertainment Grp. v. Star Media Sales, Inc.,

988 F.2d 476, 492 (3d Cir. 1993). Accordingly, the Court considers sua sponte whether there

was proper service of process on DeWine in his personal capacity. 18

        Pursuant to Federal Rule of Civil Procedure 4(m), “[i]f a defendant is not served within

120 days after the complaint is filed, the court—on motion or on its own after notice to the

plaintiff—must dismiss the action without prejudice against that defendant or order that service

be made within a specified time.” The 120 day period allowed by Rule 4(m) elapsed on October

23, 2014. But Rule 4(m) also requires the Court to “extend the time for service for an appropriate

period” if “the plaintiff shows good cause for the failure.” Fed. R. Civ. P. 4(m). In response to



18
  Indeed, the fact that DeWine did not raise this issue as a result of not filing an appearance is
consistent with—rather than contrary to—the conclusion that he was not properly served.

                                                 19
the Court’s Order dated October 14, 2014, asking Plaintiff to demonstrate why the Court has

subject matter jurisdiction over the claims against Ohio Attorney General Michael DeWine,

Plaintiff responded that she had not sued DeWine in “in the capacity of ‘Attorney General,’ ” but

rather had sued him in his individual capacity. In a subsequent order, dated November 12, 2014,

the Court informed Plaintiff that “[i]nsofar as Plaintiffs are suing DeWine in his individual

capacity, the docket does not reflect that they have effectively served him in this capacity.” The

Court extended the deadline for filing proof of service on the docket, and informed Plaintiff that

she must file proof of proper service by November 29, 2014, to avoid dismissal of the claims

against DeWine in his individual capacity. Plaintiff responded but did not file any additional

proof of service on the docket. Instead, she first appears to argue that there is no distinction

among the various capacities in which one could sue DeWine. See Pl.’s Service Response at 1

(“The matter deal with process of service upon the ‘individual MICHAEL DEWINE as opposed

to the public office of ‘ATTORNEY GENERAL’. … Plaintiff wishes to point out that this Court

cannot argue that MICHAEL DEWINE was in fact ‘Elected’ to the position of ‘ATTORNEY

GENERAL’; ‘OHIO ATTORNEY GENERAL’; or ‘ATTORNEY GENERAL FOR THE

STATE OF OHIO’. All of these titles are essentially the same, despite being referenced to as

‘individual’. …”). Although she does not present any legal arguments, Plaintiff also appears to

claim that the prior service was proper. See id. at 3 (“Lastly, process of service was delivered to

the office of MICHAEL DEWINE or ‘ATTORNEY GENERAL’ by United States Certified

Mail, Return Receipt Requested.”) This response does not demonstrate that DeWine was

properly served in his individual capacity.

       Ultimately, Plaintiff has yet to effectively serve DeWine in his individual capacity. The

only proof of service filed on the docket is an affidavit of service and return receipt card,



                                                 20
showing receipt of the mail delivery addressed to Michael DeWine, at 30 E. Broad Street, 16th

Floor, Columbus, OH 43215. The Court takes judicial notice that this is the address of the office

of the Attorney General of Ohio. Although service by mail is not one of the methods of service

generally allowed by Federal Rule of Civil Procedure 4, Rule 4(e) also allows service “following

state law for serving a summons in an action brought in courts of general jurisdiction in the state

where the district court is located or where service is made.” Both the District of Columbia and

the State of Ohio allow service by mail in certain circumstances. But Plaintiff has not effectively

used this method of service to serve DeWine in his individual capacity.

       With respect to D.C. law, Plaintiff has not provided the requisite proof that the individual

that received the service of process was “authorized to accept service on behalf of defendant[] in

their individual capacity[y].” Anderson v. Gates, No. CV 12-1243 (JDB), — F. Supp. 2d —,

2013 WL 6355385, at *5 (D.D.C. Dec. 6, 2013); see also Toms v. Hantman, 530 F. Supp. 2d

188, 191 (D.D.C. 2008) (no proper service under D.C. law by sending the summons and

complaint by certified mail to defendant’s business address). Although the signature of the

person who signed on behalf of the delivery to the Ohio Attorney General’s office is not entirely

legible, it is a fair inference that it was someone authorized to receive business mail only. 19

There is no reason to assume that such a person was authorized to receive service of process

upon DeWine in his individual capacity, and Plaintiff has not even attempted to show that the

recipient was so authorized.

       With respect to Ohio law, the Ohio Rules of Civil Procedure allow service by certified or

express mail “evidenced by return receipt signed by any person.” Ohio R. Civ. P. 4.1(a)(1)(A).


19
   While the exact name is not clear, it is clear that it is not Defendant DeWine’s signature. The
first name appears to be Harvey and the last name appears to begin with a “W.” See Affidavit of
Service, ECF No. 3, at 2.

                                                  21
The Ohio Supreme Court has acknowledged the risks in service by certified mail because of “the

oftentimes numerous intermediate, and frequently uninterested, parties participating in the chain

of delivery.” Akron-Canton Regional Airport Auth. v. Swinehart, 406 N.E.2d 811, 813-14 (Ohio

1980). “[T]he best course of action, however, is not to entirely foreclose service to individuals at

their business address, but rather to examine each case upon its particular facts to determine if

notice was reasonably calculated to reach the interested party.” Id. at 814. In these

circumstances, the Court concludes that service to Attorney General DeWine at his work

address, as represented by Plaintiff, was not reasonably calculated to give him notice that he is

being sued in his individual capacity. 20 Neither the way in which the delivery was addressed nor

the complaint itself makes it clear that it was being sent to DeWine in his individual capacity.

With that delivery in hand, a named-but-unidentified person signed for the delivery containing

the complaint, but Plaintiff has provided no evidence that such an individual was authorized to

accept the package as an agent for Defendant DeWine in his individual capacity. Cf. id. (service

by certified mail must comport with the requirements of due process); Mullane v. Central

Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950) (“An elementary and fundamental

requirement of due process in any proceeding which is to be accorded finality is notice

reasonably calculated, under all the circumstances, to apprise interested parties of the pendency

of the action and afford them an opportunity to present their objections.”)

       Accordingly, insofar as Plaintiff seeks to proceed in this action against DeWine in his

personal capacity, those claims are dismissed pursuant to Federal Rule of Civil Procedure

12(b)(5) for insufficient service of process.

                                          *      *       *

20
  The Court informed Plaintiff of this very conclusion in its November 12, 2014, Order, but
Plaintiff did nothing to remedy the ineffective service.

                                                 22
       In sum, to the extent that Plaintiff seeks monetary damages by suing DeWine in his

official capacity, those claims are dismissed because the Court has no jurisdiction over them as a

result of state sovereign immunity. To the extent that Plaintiff seeks any relief from DeWine in

his personal capacity, those claims are dismissed because of insufficient service of process. In

addition, as discussed above, all claims against the Franklin County Defendants are dismissed

because of the lack of personal jurisdiction over them, and all claims in this action are dismissed

because of the absence of subject matter jurisdiction pursuant to the Rooker-Feldman doctrine.


D. Motions for Default Judgment
       Plaintiff filed an initial [4] Motion for Immediate Default Judgment and Award before

any Defendant had filed an appearance in this action. Pursuant to the schedule set by the Court in

response to the Franklin County Defendants’ request for an extension to respond to the complaint

and to that default judgment motion, the Franklin County Defendants filed a [7] Motion to

Dismiss and an [8] opposition to Plaintiff’s first Default Judgment Motion. Five days after the

Franklin County Defendants filed a Motion to Dismiss, Plaintiff filed a second [10] Motion for

Default Judgment and Award. 21 The Court’s conclusion that all the claims in this action must be

dismissed for the several jurisdictional reasons discussed above all but resolves Plaintiff’s first

21
   Insofar as the second default judgment motion was directed against the Franklin County
Defendants, it was improper because they had entered an appearance and filed a motion to
dismiss. See Fed. R. Civ. P. 55(a) (“When a party against whom a judgment for affirmative relief
is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or
otherwise, the clerk must enter the party’s default.”); Lanny J. Davis & Associates LLC v.
Republic of Equatorial Guinea, 962 F. Supp. 2d 152, 161 (D.D.C. 2013) (“To obtain a default
judgment under Federal Rule of Civil Procedure 55, a plaintiff must undertake two steps. First,
the plaintiff should request that the Clerk of the Court enter a default … . Once default has been
entered, the plaintiff may move for default judgment.”) (citations omitted). Insofar as this motion
was directed against Defendant DeWine, Plaintiff should have moved the Clerk of the Court to
enter a default prior to moving the court for a default judgment. But these procedural flaws have
no impact on the outcome because the Court lacks jurisdiction over all claims in this action in the
first instance.

                                                 23
and second default judgment motions. The Court cannot enter a default judgment when it lacks

jurisdiction over an action. See Mohammadi v. Islamic Republic of Iran, 947 F. Supp. 2d 48, 61

(D.D.C. 2013), reconsideration denied (July 12, 2013). Given that the Court lacks jurisdiction

over all of the claims in this action, as the court concludes in the previous sections of this

opinion, a default judgment in this case, against any of the defendants, would be improper. Only

brief additional discussion is warranted in the interest of completeness.

       Even though the Court did not analyze whether it had personal jurisdiction over DeWine

with respect to the motion to dismiss,22 that analysis is proper with respect to the motions for

default judgment. The Court “should satisfy itself that it has personal jurisdiction before entering

judgment against an absent defendant.” Mwani v. bin Laden, 417 F.3d at 6. However, “[i]n the

absence of an evidentiary hearing, although the plaintiffs retain ‘the burden of proving personal

jurisdiction, [they] can satisfy that burden with a prima facie showing.’ ” Id. at 7 (quoting

Edmond v. United States Postal Serv. Gen. Counsel, 949 F.2d 415, 424 (D.C. Cir. 1991)).

Although “plaintiffs are not limited to evidence that meets the standards of admissibility required

by the district court” and “may rest their argument on their pleadings, bolstered by such

affidavits and other written materials as they can otherwise obtain,” id., Plaintiff here has not

done so.

       Plaintiff has not made any allegations, nor provided any other affidavits or documents,

suggesting that there is general jurisdiction or specific jurisdiction over DeWine pursuant to the

22
  The Court did not analyze its personal jurisdiction over DeWine above with respect to its
dismissal of the claims in this action because “a court may not sua sponte dismiss for want of
personal jurisdiction, at least where a defendant has entered an appearance.” Kapar v. Kuwait
Airways Corp., 845 F.2d 1100, 1105 (D.C. Cir. 1988). Although this is a case where Defendant
DeWine has not entered an appearance, the Court need not decide whether this would be an
appropriate circumstance to consider dismissing claims against Defendant DeWine, sua sponte,
based on personal jurisdiction given that there are other grounds that require dismissal of those
claims.

                                                  24
laws of the District of Columbia. See D.C. Code §§ 13-422, 13-423. Plaintiff has not alleged that

DeWine has contacts with the District of Columbia that are “continuous and systematic”

supporting general jurisdiction. See Helicopteros Nacionales de Colombia, 466 U.S. at 415-16.

Specifically, Plaintiff has not alleged that DeWine either lives or works in Washington, D.C. 23

       Nor has Plaintiff alleged that DeWine has any connections to the District of Columbia

with respect to this action in particular. Plaintiff’s two sole references to connections between the

Attorney General of Ohio and litigation in the United States District Court for the District of

Columbia are insufficient to establish specific jurisdiction. See Compl. at 17 ([E]ffective October

28, 2013, the United States District Court for the District of Columbia issued Exemplified

certificated documents to Plaintiff as part of a Non-Judicial proceeding against the Ohio

Department of Taxation and Attorney General Jim Petro of the Revenue Recovery Enforcement

Collection Section, supervised by Michael DeWine; Attorney General for the State of Ohio.”);

id. at 7. (“The Ohio Department of Taxation and Attorney General Jim Petro of the Revenue

Recovery Enforcement Collections Section was involved in a direct suit in the United States

District Court for the District of Columbia; Case No. 1:14-CV-00110-JDB.”). Being hauled into

court as a defendant, as DeWine was in the case that Plaintiff references, is far from enough to

establish that Defendant “purposefully availed” himself of the protections of D.C. law. See Asahi

Metal Indus. Co., 480 U.S. at 109. Ultimately, Plaintiff has not suggested any basis for the Court

to exercise personal jurisdiction over DeWine in this action. For this reason, in addition to all of

the reasons stated above, Plaintiff’s first and second default judgment motions are denied.




23
  The Court notes that it would be unusual if DeWine did work or live in Washington, D.C.,
given that he is currently serving as the Attorney General of Ohio.

                                                 25
                                       V. CONCLUSION

       For the foregoing reasons, the Franklin County Defendants’ [7] Motion to Dismiss is

GRANTED. The Court concludes that it does not have personal jurisdiction over the Franklin

Country Defendants and that it does not have subject matter jurisdiction over the claims against

those defendants as a result of the Rooker-Feldman doctrine. The Court sua sponte dismisses all

the claims against Defendant DeWine. Not only are those claims barred by the Rooker-Feldman

doctrine as well, but the Court concludes that there is no jurisdiction over money damages claims

against DeWine in his official capacity because of Ohio’s sovereign immunity and that all the

claims against DeWine in his personal capacity fail because of ineffective service of process. In

addition, for the foregoing reasons, the Court DENIES both Plaintiff’s first [4] Motion for

Immediate Default Judgment and Award and Plaintiff’s second [10] Motion for Immediate

Default Judgment and Award. Accordingly, the Court DISMISSES this action in its entirety. An

appropriate Order accompanies this Memorandum Opinion.


Dated: December 17, 2014

                                                                 /s/
                                                            COLLEEN KOLLAR-KOTELLY
                                                            United States District Judge




                                                26